COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Leonard Keith Dawson v. The State of Texas

Appellate case number:    01-19-00731-CR

Trial court case number: 1434670

Trial court:              185th District Court of Harris County

         Appellant’s second motion for extension of time to file his brief is granted. Appellant’s
brief is due May 30, 2020.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd____________
                             Acting individually


Date: May 5, 2020